Citation Nr: 0919048	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 27, 2004, 
for an award of a 100 percent disability rating for service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus type II.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus 
type II or as secondary to service-connected PTSD.

4.  Entitlement to service connection for an eye disability, 
claimed as secondary to service-connected diabetes mellitus 
type II.

5.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities, claimed as secondary 
to service-connected diabetes mellitus type II.  

6.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus type II or as secondary to service-
connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968

This matter comes to the Board of Veterans' Appeals (Board) 
from multiple rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board observes that the Veteran's representative, in an 
April 2009 brief, has recently clarified and expanded upon 
the theories of entitlement to service connection for 
hypertension and erectile dysfunction in this case.  Both of 
these issues now include contentions that the disabilities 
may be due to service connected PTSD.  Accordingly, the Board 
has refashioned the phrasing of the issues as stated above.

The Board briefly notes that the Veteran previously perfected 
an appeal for entitlement to a higher initial disability 
rating for PTSD.  That issue may be considered to remain on 
appeal, but the Board notes that the more recently perfected 
claim of entitlement to an earlier effective date for the 100 
percent disability rating for PTSD encompasses the 
contentions for the increased rating claim.  In this regard, 
the Board below considers whether any higher ratings are 
warranted for any period on appeal since the initial grant of 
service connection for PTSD.  Therefore, it is not necessary 
to separately set out the redundant issue of entitlement to 
an increased rating for PTSD in this case.

The issues of entitlement to an initial disability rating in 
excess of 20 percent for diabetes mellitus type II, and 
entitlement to service connection for hypertension, 
peripheral neuropathy, and erectile dysfunction are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to February 21, 2003, the Veteran's 
service-connected PTSD was productive of a disability picture 
generally characterized by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as panic attacks more than once a week, impairment 
of short- and long-term memory, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The service-connected PTSD was not generally 
characterized by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

2.  For the period from February 21, 2003, to April 27, 2004, 
the Veteran's service-connected PTSD was productive of a 
disability picture generally characterized by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  The service-connected PTSD was not productive of total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

3.  The Veteran's decreased visual acuity is due to 
refractive error and is not a disability for the purposes of 
entitlement to VA compensation benefits.

4.  There is no additional eye disability related to any in-
service injury or disease.

5.  There is no additional eye disability related to the 
Veteran's service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  For the period prior to February 21, 2003, the criteria 
for entitlement to a disability rating in excess of 50 
percent for the Veteran's service-connected PTSD were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  For the period from February 21, 2003 to April 27, 2004, 
the criteria for entitlement to a disability rating in excess 
of 70 percent for the Veteran's service-connected PTSD were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  An effective date prior to April 27, 2004, for the 
assignment of a 100 percent disability rating for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

4.  An eye disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in such service.  Neither has any eye 
disability been caused or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In letters sent in June 2001 
(concerning the PTSD rating effective date issue) and 
September 2005 (concerning the other issues on appeal), the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, these letters advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the June 2001 letter was sent to the 
appellant prior to the February 2005 RO rating decision 
assigning the effective date on appeal; the September 2005 
letter was sent prior to the March 2006 RO rating decision on 
appeal for each of the other issues in this case.  The VCAA 
notices were therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the issue of entitlement to an earlier 
effective date for the assignment of a 100 percent rating for 
PTSD, the Board notes that the June 2001 VCAA letter provided 
timely notice in association with the Veteran's original 
claim of service connection for PTSD.  Since the issue in 
this case (entitlement to an earlier effective date for a 
rating assigned in connection with the grant of service 
connection) is a downstream issue from that of service 
connection, additional VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the Veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, an April 2006 VCAA letter provided the notice 
contemplated by Dingess.  The appellant was provided with 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted, and this letter directly explained how VA 
determines disability ratings and effective dates.  This 
April 2006 letter was sent to the Veteran prior to the most 
recent RO readjudication associated with this case in June 
2006, as evidenced by a June 2006 supplemental statement of 
the case.  The Board observes that the June 2006 supplemental 
statement of the case addresses all of the issues on appeal 
except for the issue of entitlement to an earlier effective 
date; this aspect of notice thus was arguable untimely with 
regard to that one issue on appeal.  With consideration of 
any arguable inadequacy of the timing of the Dingess notice, 
the Board nevertheless finds no prejudice to the appellant in 
proceeding with the issuance of final decisions.  See Bernard 
v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Veteran is represented by a VA recognized national service 
organization which would be expected to have actual knowledge 
of the Dingess elements, including with regard to assignment 
of ratings and effective dates.  It is reasonable to assume 
that such representation would include conveying such 
information to the Veteran as pertinent to his claims.  
Furthermore, the Board notes that the Veteran was provided 
with Dingess notice in April 2006, ensuring actual knowledge 
of the contents of that notice, and the Veteran and his 
representative have submitted new evidence and arguments 
addressing every claim on appeal subsequent to that notice; 
an April 2009 written brief expressly addresses the Veteran's 
claim of entitlement to an earlier effective date and 
reflects actual knowledge of how VA determines ratings and 
effective dates.  Thus, the Board finds no prejudice to the 
Veteran in this case as the Veteran and his representative 
have demonstrated actual knowledge of the information 
contemplated by a proper Dingess notice.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations to evaluate the 
disabilities on appeal.  An October 2005 VA examination 
report addresses the issues related to diabetes, including a 
separate examination by an eye specialist addressing the 
issue of a claimed eye disability.  An October 2002 VA 
psychiatric examination report is of record evaluating the 
Veteran's PTSD symptomatology.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Earlier Effective Date

The Veteran appeals for assignment of an effective date prior 
to April 27, 2004 for the assignment of a 100 percent 
disability rating for his service-connected PTSD.

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability 
had occurred, if application is received within one 
year from such date.  38 U.S.C.A. § 5110 (West 
2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an 
original claim, a claim reopened after final 
disallowance, or a claim for increase will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as 
of which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.

The Court and the VA General Counsel have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was 'factually ascertainable.'  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 
Vet.App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

The Board notes that service connection for PTSD was granted 
in a July 2002 RO rating decision, effective from April 17, 
2001.  The Veteran appealed that RO rating decision, seeking 
a higher disability rating.  In the course of that appeal, a 
February 2003 RO rating decision assigned a 50 percent 
initial disability rating effective from April 17, 2001; a 
February 2005 RO rating decision assigned a 70 percent 
disability rating effective from February 21, 2003, and a 100 
percent disability rating effective from April 27, 2004.  

The Board believes that the question in this case is whether 
it is factually ascertainable that the severity of the 
Veteran's PTSD met the criteria for a 100 percent disability 
rating prior to the April 27, 2004 effective date.  For the 
following reasons, the Board is unable to find that 
entitlement to a higher rating is shown prior to April 27, 
2004.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Turning to the rating criteria for PTSD, the Board first 
observes that the symptoms listed in VA's general rating 
formula for mental disorders are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002).  

An evaluation of 30 percent is warranted for PTSD with 
occupational and social impairment with occasional decreased 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See Id.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF Scale score of 21-30 
indicates behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF scored of 31-40 indicates some 
impairment in reality testing or communications or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF of 41-50 
denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning.  A 
GAF of 51-60 denotes moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
GAF of 61-70 denotes some mild symptoms (e.g. depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

The Veteran's claim of entitlement to service connection for 
PTSD was received by the RO on April 17, 2001, and a 50 
percent disability rating is currently in effect from that 
date through February 21, 2003.  VA outpatient treatment 
records from that period show that the criteria for a higher 
rating were not met during that period.  A May 2001 record 
shows that the Veteran's report of his most serious symptoms 
did not endorse any suicidal thoughts, hallucinations, 
delusions, paranoia, psychosis, depression, or mania.  
Another May 2001 record shows that the Veteran denied 
suicidal or homicidal ideation, but had frequent distressing 
memories of his service time which "affect his mood and 
result in feelings of irritability and eventual social 
withdrawal and avoidance of enclosed places and crowds."  
Poor sleep and a history of impulsive anger control problems 
were noted.  Yet another May 2001 record indicates that the 
Veteran "meets criteria for PTSD" with no suicidal or 
homicidal ideation, and "no mania or psychosis."

A July 2001 consultation report shows that the Veteran 
"presented as moderately depressed and anxious, but was 
reasonably talkative, cooperative, informative, and appeared 
motivated to be present."  The Veteran reported "combat 
related nightmares once or twice monthly."  The Veteran 
further described difficulty sleeping, nightsweats, and 
feeling a need to sleep with a weapon close at hand.  The 
Veteran described experiencing daytime intrusive thoughts in 
response to sounds of fireworks or gunfire, prolonged rainy 
weather, smells of decay, diesel fumes, or sight and sound of 
oriental people.  The Veteran described that his 
concentration and short-term memory were diminished by 
anxiety, depression, and intrusive thoughts; these factors 
also elevated the Veteran's irritability.  The Veteran 
further described "intra- and interpersonal turmoil; marital 
strife; occupational difficulties; social isolation; 
hypervigilance when attempting to function in public places; 
the continuance of an exaggerated startle response ...; and 
emotional distance/detachment."  At this time, the Veteran 
"acknowledged the presence of homicidal thoughts but 
expressed that he had no plans to hurt anyone.  Suicidal 
ideation was denied."  An associated July 2001 diagnosis of 
PTSD is of record, characterized as "chronic in partial 
remission."  A GAF score of 65 was assigned.

In August 2001, the Veteran was clinically observed to be 
"mildly depressed and anxious, but was reasonably talkative, 
cooperative, appeared motivated to be present...."  The 
Veteran's psychological and diagnostic testing prompted the 
clinical comment that his responses "were profoundly 
elevated and that, in this instance, may be interpreted as an 
exaggerated plea for help."  PTSD and major depressive 
disorder were diagnosed, and a GAF score of 45 was assigned.

In November 2001, the Veteran reported mood and anger 
problems together with sleep problems, and denied any 
suicidal or homicidal ideation.

In January 2002, the Veteran reported "pretty good" mood 
with improved sleep "8-9 hours," good appetite, improved 
interest, but with no socializing.  The Veteran denied 
suicidal or homicidal ideation.

In April 2002, the Veteran reported "pretty good" mood, 
"great" appetite, improved interest, and no nightmares.  
The Veteran again denied suicidal or homicidal ideation.

In July 2002, the Veteran reported depressed mood and low 
energy, low interest, no nightmares, no socializing, and 
increasing irritability at work.  The Veteran again denied 
suicidal or homicidal ideation.

An October 2002 outpatient consultation report shows that the 
Veteran reported that his mood was "back and forth" with 
"good days, bad days."  The Veteran described mild to 
moderate residual depression with anger/rage, occasional 
tearfulness, and variable difficulties with sleep.  The 
Veteran admitted to drinking three to six beers two times per 
week.  The Veteran denied suicidal ideation, plan or intent.  
A diagnostic impression of PTSD, major depressive disorder, 
and alcohol abuse was noted.

An October 2002 VA examination report contains an account of 
an examination during which the Veteran was not cooperative 
with the examiner.  The examining doctor explained that the 
Veteran was "well oriented.  I think he had good contact 
with outside reality.  I don't think this man is psychotic.  
He is a somewhat disappointed, disillusioned man who puts all 
of his emotions into drinking."  Furthermore, the examiner 
explained that "[t]he Veteran is not disabled, of course, 
even if he has some PTSD.  He is a working man and he has 
more problems because of his drinking tha[n] because of any 
PTSD."  A diagnostic impression of "Chronic alcohol use and 
mental dullness" was given in addition to "Possibly some 
minimal PTSD, but certainly not disabling."  The Axis IV 
diagnosis explained that "alcohol consumption is the most 
influencing factor in his mental status."  A GAF score of 50 
was assigned, with the comment that "he is competent, but 
certainly not disabled because of PTSD."

A December 2002 outpatient consultation report shows that the 
Veteran reported "ongoing anger/irritability" and endorsed 
"mild-mod[erate] residual depression" with anger/rage and 
variable quality sleep.  The Veteran continued to deny 
suicidal or homicidal ideation.  

The Board additionally notes a private psychiatric assessment 
report from 'The Wellness Centre' associated with evaluations 
performed in July 2002 and November 2002.  Much of this 
report concerns the Veteran's health and social history.  The 
pertinent parts of the report concern the severity of the 
Veteran's symptoms at the time of the report.  In pertinent 
part, then, the report shows that the Veteran had depressed 
mood and constricted affect, with complaints of intrusive 
thoughts of traumatic service experiences nearly daily.  This 
report indicates that the Veteran's symptoms "have affected 
all aspects of his functioning (home and social as well as 
work environment)."  The report also indicates "occasional 
passive suicidal ideation and general fearfulness for his 
safety," but with "[n]o delusions or hallucination."

Thought processes were "somewhat circumstantial," but the 
Veteran was "fully oriented in all spheres."  Memory 
testing revealed that the Veteran was "able to recall some 
significant details of his past history," and "[h]is 
immediate memory is good for recall of three objects."  It 
was observed that "[a]fter five minutes, he was only able to 
recall two of the three objects.  So delayed or recent recall 
on testing is impaired."  Concentration was stated to be 
"impaired" on the basis that "he performed serial sevens 
with one mistake, and digit span was four forwards and two 
backwards."  It was also noted that the Veteran's 
"Abstracting Ability ... is good for similarities and proverb 
interpretation."  Insight was found to be "fairly good," 
judgment was found to be "impaired at time, as he does have 
a history of violent, angry outbursts," and intelligence was 
estimated to be "average."  Fund of knowledge was found to 
be "impaired" on the basis that the Veteran did not recall 
past presidents entirely correctly.

Functional assessment from the Wellness Centre shows that the 
Veteran "is able to attend to his basic personal hygiene" 
but "does have some difficulty with travel in unfamiliar 
territory due to his history of unpredictable panic 
attacks."  The Veteran's social functioning was impaired by 
irritability, anger, and panic attacks causing him "to be 
virtually isolated in the community with very little contact 
outside his immediate family, his health care providers and 
possibly other veterans in group therapy."  The report also 
indicates that the Veteran "has a great deal of difficulty 
completing tasks due to concentration and short-term memory 
disturbance."  The report also described that the Veteran 
"cannot tolerate even moderate stresses of dealing with 
other employees, people in authority or the public without 
fear of having an anxiety attack or angry outburst."  The 
2002 report from the Wellness Centre shows a diagnosis of 
chronic PTSD, without addressing the role of the Veteran's 
other established Axis I diagnoses of major depressive 
disorder and alcohol abuse.  A GAF score of 40 was assigned.

Having reviewed the entirety of the evidence of record for 
the period prior to February 21, 2003, the Board finds that 
the evidence does not show that the criteria for a rating in 
excess of the assigned 50 percent were met.  The Veteran was 
employed throughout this period.  The Veteran consistently 
denied experiencing suicidal ideation contemporaneous to the 
time of examinations and interviews during this period.  None 
of the evidence suggests that the Veteran experienced 
obsessional rituals interfering with routine activities.  
None of the evidence suggests that the Veteran's speech was 
intermittently illogical, obscure, or irrelevant due to PTSD 
symptoms.  The evidence does reflect that the Veteran had 
difficulty with anxiety, panic attacks, and depression; 
however, these symptoms were shown not to be near-continuous 
and undermining to the Veteran's ability to function 
independently, appropriately, and effectively.  The Veteran 
described irritability and anger, but there was no 
demonstration of periods of violence of the level of severity 
contemplated by a disability rating in excess of 50 percent.  
None of the evidence suggests that the Veteran was spatially 
disoriented, nor was he shown to be consistently in neglect 
of personal appearance and hygiene due to PTSD (the report 
most notable for showing an episode of such neglect, in 
October 2002, shows that the examining expert did not 
attribute the behavior to PTSD).

The Veteran is shown to have had difficulty with stressful 
circumstances and relationships, these symptoms are 
contemplated by the assigned 50 percent rating when not so 
severe as to cause occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  During the period 
prior to February 21, 2003, the Veteran maintained employment 
and family relationships, did not have demonstrated sustained 
impairment of thinking or consistently shown deficiencies in 
judgment.  In sum, the Board finds that the preponderance of 
the probative evidence clinically documenting the Veteran's 
symptoms prior to February 21, 2003, is against finding that 
the sustained chronic symptoms  of PTSD at that time were of 
such severity as to most nearly approximate the criteria for 
a disability rating in excess of 50 percent.  No higher 
rating, nor the revised effective date for a 100 percent 
rating sought by the Veteran, is warranted for this period.

The Board has also carefully reviewed and considered the 
contentions presented by the Veteran's representative in the 
April 2009 written brief to the effect that the October 2002, 
December 2002, and February 2003 VA outpatient treatment 
reports show sufficient difficulty with anger management to 
warrant a disability rating in excess of 50 percent for PTSD.  
The Board first notes that the February 2003 report is dated 
on the first date of the period for which a 70 percent 
disability rating is currently assigned, and a 70 percent 
disability rating contemplates impaired impulse control with 
unprovoked irritability with periods of violence.  With 
regard to the October and December 2002 VA reports, the Board 
acknowledges that both reports repeat the identical note that 
the Veteran "reports altercations with others q 2 days."  
The Veteran's report of altercations, without further 
explanation and without clinical comment from the psychiatric 
examiner, does not by itself probatively demonstrate impaired 
impulse control due to PTSD pathology sufficiently severe to 
meet the criteria for a 70 percent of higher disability 
rating.  Both the October and December reports identify 
diagnoses including major depressive disorder and alcohol 
abuse in addition to PTSD.  The Board again notes that during 
this same period, the Veteran was examined by a VA 
psychiatric examiner and a much larger and more thorough 
report was written in connection with that examination than 
the very brief shorthand notes entered from the October and 
December 2002 outpatient consultations.  As discussed above, 
the thorough and highly probative October 2002 VA examination 
report contains the clinical finding that the Veteran was 
"not disabled because of PTSD," had a GAF of 50.

The Board also acknowledges the contention of the Veteran's 
representative that the report from the Wellness Center shows 
a report of "almost" daily panic attacks.  The Board notes 
that 'almost' daily panic attacks, even as described in the 
private Wellness Centre report, are not the equivalent of the 
type of 'near-continuous panic' affecting the ability to 
function independently that is contemplated among the 
examples of symptoms associated with the criteria for a 70 
percent disability rating.  Panic attacks, including 'more 
than once per week,' are expressly contemplated in the 50 
percent rating currently assigned for this period.

The preponderance of the evidence does not support assignment 
of a disability rating in excess of 50 percent for the period 
prior to February 21, 2003.

For the period from February 21, 2003 through April 27, 2004, 
a 70 percent disability rating for PTSD is already assigned.  
In order for the effective date for the 100 percent rating to 
be revised to earlier than April 27, 2004, the evidence must 
show that the criteria for a 100 percent rating were met 
prior to April 27, 2004.  However, the Board finds that the 
preponderance of the evidence is against finding that the 
criteria for a 100 percent disability rating were met prior 
to April 27, 2004.

A 100 percent disability would be warranted prior to April 
27, 2004, if the evidence showed total occupational and 
social impairment due to symptoms such as those discussed in 
the rating criteria set out above.  However, the evidence 
reflects that the Veteran maintained employment prior to 
April 27, 2004; the Veteran submitted a VA Form in October 
2004 expressly indicating that he remained employed 
throughout this period, with his last day of employment on 
April 26, 2007.  Furthermore, the Board has reviewed the 
entirety of the available medical/psychiatric records from 
this period and finds that the preponderance of the evidence 
is against any finding of symptoms such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  The preponderance of the evidence 
is further against otherwise finding that the Veteran's PTSD 
had demonstrated severity otherwise meeting the criteria for 
a 100 percent disability rating during this period. 

The Board has considered the VA group therapy records from 
2003 and 2004, the outpatient treatment records including 
those from February 2003, April 2003 (including inpatient 
treatment), May 2003, June 2003, July 2003, October 2003, 
December 2003, January 2004, and March 2004.  These records 
show worsening symptoms of greater severity than those 
reflected in the period prior to February 21, 2003, 
consistent with the 70 percent rating assigned.  The Board 
has also considered a lay statement concerning a July 2003 
incident featuring an angry outburst from the Veteran while 
on the job.  Primarily, the increased severity in symptoms 
during this time featured periodically worsening anger and 
irritability issues with impulse control problems, but not 
symptoms or impairment of sufficient severity to meet the 
criteria for a 100 percent rating.

The Board has fully reviewed and considered the contentions 
of the Veteran's representative, presented in the April 2009 
brief, to the effect that the symptoms during this period 
warrant a 100 percent disability rating.  The 
representative's contentions feature the fact that the 
Veteran's GAF was reported to be 25 upon admittance to 
hospitalization in April 2003, and the Veteran was 
characterized as being potentially dangerous to others and 
himself at that time.  However, the Veteran was discharged 
from the hospitalization after a few days with a GAF of 55, 
and no GAF below 40 is shown at any other time during this 
period prior to April 27, 2004.  While it is clear that the 
Veteran was significantly disabled during this period of 
time, the extent of disability shown in the record is clearly 
contemplated by the 70 percent disability rating assigned.  
The next highest rating of 100 percent for PTSD requires, in 
pertinent part, symptoms producing 'persistent danger of 
hurting self or others.'  The Veteran's period of 
hospitalization and the symptoms discussed in connection with 
that admittance do not demonstrate 'persistent' danger of 
this nature in the context of the entire record.  Indeed, the 
preponderance of the evidence from this period weighs against 
finding that the level of severity of symptoms associated 
with the April 2003 hospitalization were typical for the 
entire period under consideration.

One of the more thorough psychiatric reports from this 
period, a VA report dated in June 2003, shows that the 
Veteran had "no signs of psychosis, suicidality or 
homicidality."  Such findings are more typical of the 
evidence throughout this period than the symptoms associated 
with the days in the hospital in April 2003, and thus the 
evidence does not support a finding of chronic symptom 
manifestations meeting the high standard required for a 100 
percent rating during this period.  This is true even 
acknowledging the May 2003 report, which the representative 
directs attention towards, showing that the Veteran reported 
a couple of altercations at work.  Impaired impulse control 
with unprovoked irritability and periods of violence are 
expressly contemplated by the 70 percent disability rating.  
The Board observes that a December 2003 VA treatment report 
shows that the Veteran had no problems with hallucinations or 
similar symptoms at that time, and a GAF score of 63 was 
assigned following assessment.  The Board finds that the high 
threshold requirements for assignment of a 100 percent 
disability rating on the basis of the symptoms primarily 
shown during the brief April 2004 hospitalization, as 
requested by the representative, are not met for this period.

The Board finds that the preponderance of the probative 
evidence clinically documenting the Veteran's symptoms for 
the period from February 21, 2003 to April 27, 2004, is 
against finding that the sustained chronic symptoms of PTSD 
at that time were of such severity as to most nearly 
approximate the criteria for a disability rating in excess of 
70 percent.  No revision of the effective date for a 100 
percent rating sought by the Veteran is warranted.

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected PTSD on the 
Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability. For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any of the 
adverse determinations in this decision.  To that extent, as 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply and the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet.App 49 
(1990).

As the criteria for higher disability ratings than those 
currently assigned were not met during any period on appeal, 
an effective date prior to April 27, 2004, for a 100 percent 
disability rating for service-connected PTSD is clearly not 
warranted.

Service Connection

The Veteran also claims entitlement to service connection for 
bilateral eye disability, with his primary contention being 
that he suffers from bilateral eye disability secondary to 
his service-connected type II diabetes mellitus pathology.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities such as organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, 
disability which is proximately due to or the result of a 
service-connected disease or injury or disability that is 
chronically worsened by service connected disability shall be 
service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet.App. 439 (1995) (en banc).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed.Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In the present case, there is no medical evidence of disease 
or injury to the Veteran's eyes during service, nor any 
pertinent symptom complaints.  The Veteran's May 1968 service 
separation examination report shows that the Veteran's eyes 
were examined and found to be clinically normal with no noted 
defects or abnormalities.  Uncorrected vision was evaluated 
to be '20/20' in both eyes, and the Veteran expressly denied 
any history of eye trouble or even any history of wearing 
glasses.  Thus, the service treatment records strongly 
suggest that neither the Veteran nor trained medical 
professionals believed that the Veteran had any chronic eye 
disability during military service.  The Veteran has not 
since contended that any eye disability manifested during 
service or for many years thereafter.

The Veteran's essential contention in this case is that he 
may currently have an eye disability secondary to his 
service-connected type II diabetes mellitus.  However, 
significantly, the record shows that the Veteran does not 
suffer from any diabetes-related eye disability.  The 
Veteran's October 2005 VA examination report, focused upon 
evaluating any complications of his diabetes pathology, 
clearly indicates that although the Veteran had claimed 
entitlement to service connection for an eye disability 
secondary to diabetes, he "denies any visual problems" and 
"denies any ophthalmic symptoms."  The Veteran was reported 
to be "scheduled to meet with an ophthalmologist today and 
confirm whether he has retinopathy or not.  Otherwise, no 
symptoms of any problems.  He has clear vision with his 
bifocals and he does not see any floaters or any black 
spots."

The October 2005 eye examination further confirmed that the 
Veteran had no complaints or clinical evidence of any eye 
disability for which service connection may be granted.  
Refractive error was noted and evaluated, but no disability 
was found beyond refractive error.  The examiner found that 
"[t]he discs, maculae and vessels were entirely normal."  
The examiner clearly and repeatedly stated that "there was 
no evidence of diabetic retinopathy."

The evidence of record otherwise contains no suggestion that 
the Veteran has ever been diagnosed with any disability of 
the eyes for which service connection may be granted, nor has 
the Veteran contended that any new eye symptoms or diagnoses 
have developed more recently than the VA examination 
performed to specifically evaluate his eye claim.

There is no probative evidence of record which shows a 
diagnosis of any acquired eye disability or any diabetic eye 
disability, and there is competent medical evidence developed 
during the course of this appeal which probatively shows that 
the Veteran does not have such a disability in either eye.  
The Board acknowledges that the Veteran himself, in raising 
this claim several years ago, effectively asserted that he 
suffers from a diabetic eye disability.  As a layperson the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the clinical diagnosis of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, the Board has considered the Veteran's 
testimony, and notes that the Veteran has indicated, 
including in the October 2005 VA examination report, that he 
experiences no symptoms of any eye disability beyond 
refractive error; the Veteran has not contradicted or amended 
this indication.  The most probative evidence regarding the 
decisive questions of medical diagnosis in this case shows 
that the Veteran has no acquired eye disability for which 
service connection may be granted, and thus the preponderance 
of the probative evidence weighs against the claim of 
entitlement to service connection for an eye disability.

In this case, the medical professional evidence shows that 
there is no disability of the Veteran's eyes, diabetic or 
otherwise, for which service connection may be granted.  
Thus, the Board finds that the probative evidence of record 
offers no basis for finding that the Veteran suffers from an 
eye disability for which service connection may be granted.  
Service connection cannot be established without such a 
current chronic disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  Thus, service connection cannot be granted for 
an eye disability in this case.

There is no medical evidence of record which indicates in any 
way that the Veteran currently has visual problems due to his 
active duty service or to a service connected disability.  
The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for eye 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).


ORDER

Entitlement to an effective date prior to April 27, 2004, for 
a 100 percent rating for PTSD is not warranted.  Nor is 
assignment of any increased ratings for PTSD for any period 
on appeal warranted.  To these extents, the appeal is denied.

Entitlement to service connection for bilateral eye 
disability is not warranted.  To this extent, the appeal is 
denied.


REMAND

With regard to the issue of entitlement to a higher initial 
rating for type II diabetes mellitus, the Veteran's 
representative contends that a remand is necessary.  In the 
April 2009 brief, the representative expresses the view that 
"there is not sufficient information at this time for the 
Board to make an informed decision at this time.  The most 
recent VA treatment note in the Veteran's c-file is dated 
March 2006, over three years ago.  These dated records are 
not reflective of the Veteran's current condition."  Because 
the Veteran's representative has contended that the Veteran's 
current diabetes mellitus symptomatology is different than 
what is reflected in the available VA treatment records, and 
as the representative suggests that three years of more 
recent VA treatment records may be outstanding and 
unavailable for review in the claims file, the Board does 
find that a remand to obtain the more current VA treatment 
records is warranted in this case.  The Board's review of the 
claims file is consistent with the representative's 
contention that there appears to be an absence of VA 
treatment records for recent years.

A complete set of the recent VA treatment records is 
apparently not in the claims file.  As such, the RO should 
obtain any missing VA treatment records relevant to the 
appeal.  See Bell v. Derwinski, 2 Vet.App. 611 (1992) (which 
held that those records in the control of the Secretary (such 
as documents generated by VA) are considered to be 
constructively before the Board and must actually be part of 
the record on review); see also VAOPGCPREC 12-95. 

Additionally, the Veteran's representative requests that a 
new VA examination be conducted to evaluate the current 
severity of the Veteran's service-connected type II diabetes 
mellitus pathology, as the most recent such examination of 
record is from October 2005, more than three years ago.  The 
representative contends that a current examination is likely 
to reveal different results, suggesting that the Veteran's 
type II diabetes mellitus pathology has increased in severity 
in the intervening three-and-half years since the prior VA 
examination.  The Board finds that, under the circumstances, 
a new VA examination is warranted in this case.  The Board 
notes that while a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity of a disability since the last 
examination.  VAOPGCPREC 11-95 (1995).

With regard to the issue of entitlement to service connection 
for hypertension, the Board notes that the RO has adjudicated 
this claim as essentially based upon a contention that 
hypertension is secondary to service-connected type II 
diabetes mellitus.  However, the evidence of record clearly 
raises a contention that the Veteran's hypertension may be 
secondary to his service-connected PTSD.  In this regard, a 
report from a doctor at The Wellness Centre from 2002 
includes a lengthy and clear opinion that the Veteran's 
"chronic posttraumatic stress disorder ... has been the 
primary, contributing/causal factor in the development of his 
hypertensive cardiovascular disease ...."  This evidence gives 
rise to a claim of entitlement to service connection for 
hypertension as secondary to PTSD which must be developed and 
adjudicated at the RO level, and the Veteran's representative 
has further asserted this theory of entitlement in the April 
2009 written brief.

Moreover, the Veteran has further raised other pertinent 
contentions regarding the claim of entitlement to service 
connection for hypertension.  The April 2009 brief now states 
that "[t]he veteran argues that [he] is entitled to 
consideration for service connection for hypertension 
secondary to exposure to Agent Orange."  The Board observes 
that the Veteran is presumed to have been exposed to Agent 
Orange on the basis of his service in-country in Vietnam 
during the Vietnam War.  Additionally, the April 2009 brief 
contends that the medical etiology opinion currently of 
record concerning the Veteran's hypertension does not 
adequately address whether the Veteran's hypertension could 
have been caused by his type II diabetes mellitus despite 
being diagnosed prior to the date of the diabetes diagnosis; 
the representative argues that a discussion of the 
possibility that hypertension was caused or aggravated by 
undiagnosed diabetes should be expressly considered by a 
medical opinion on the issue.  In light of the circumstances, 
and the reasonable contentions presented in the April 2009 
brief, the Board believes that additional development of the 
evidence with regard to the etiology of the Veteran's 
hypertension is reasonably warranted in this case.

With regard to the issue of entitlement to service connection 
for peripheral neuropathy, the April 2009 brief from the 
Veteran's representative presents contentions reasonably 
raising a need for new development and a medical opinion.  In 
brief, the representative observes that the medical etiology 
opinion regarding the Veteran's diagnosed peripheral 
neuropathy does not present any explanation or rationale for 
finding that the neuropathy is not related to the Veteran's 
diabetes, and that the opinion also does not address 
pertinent evidence in the claims file which might suggest 
support for the Veteran's claim that his peripheral 
neuropathy is related to his diabetes.  Significantly, the 
Board observes that the October 2005 VA examination report 
indicates that "The c-file was not available."  Thus, the 
Board finds that a new VA examination with etiology opinion 
informed by review of the claims file, and consideration of 
the potentially pertinent evidence therein, is warranted in 
this case.

Finally, with regard to the issue of entitlement to service 
connection for erectile dysfunction, the April 2009 brief 
again raises reasonable pertinent contentions to the effect 
that additional development is warranted in this case.  
Specifically, in brief, the representative raises the 
contention that the Veteran's erectile dysfunction may be 
caused or aggravated by his service-connected PTSD pathology; 
this theory has not been previously developed or adjudicated 
at the RO level.  Additionally, the April 2009 brief notes 
that the October 2005 VA etiology opinion of record does not 
discuss or explain whether the Veteran's erectile 
dysfunction, diagnosed prior to the diagnosis of diabetes 
mellitus, may have been caused or aggravated by diabetes 
mellitus prior to the date of official diagnosis.  The April 
2009 brief directs attention to treatment records suggesting 
manifestations of diabetes prior to the date of official 
diagnosis, and contends that such elements of medical history 
are important to an adequate medical analysis of the etiology 
of the erectile dysfunction and evaluation of the possibility 
that erectile dysfunction is secondary to diabetes.  The 
Board again observes that it appears that the October 2005 VA 
examiner did not have access to the claims files to review in 
connection with authoring the etiology opinion.  In light of 
the circumstances, and the reasonable contentions presented 
in the April 2009 brief, the Board believes that additional 
development of the evidence with regard to the etiology of 
the Veteran's erectile dysfunction is reasonably warranted in 
this case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the records of 
all VA treatment not already of record 
which may be related to the Veteran's 
disabilities remaining on appeal.

2.  The Veteran should be scheduled for 
appropriate VA examination(s), to 
ascertain the current severity of his 
service-connected type II diabetes 
mellitus.  The claims file must be made 
available to the examiner(s) for review in 
connection with the examination(s).  All 
examination findings should be clearly 
reported to allow for application of VA 
rating criteria.  In particular, the 
examiner is specifically asked to provide 
a clear determination as to whether the 
Veteran's diabetes pathology medically 
requires regulation of activities.

3.  The Veteran should be scheduled for 
appropriate VA examination(s) to determine 
the nature and etiology of his 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examination(s).  After examining the 
Veteran and reviewing the claims file in 
its entirety, the examiner(s) should 
respond to the following:
	
a)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any hypertension is caused by, or 
has been aggravated by, his service-
connected diabetes mellitus, type II.  
In answering this question, please 
address the Veteran's contention that 
his hypertension may have been caused 
by undiagnosed diabetes mellitus prior 
to the date of his official diagnosis 
of diabetes mellitus.

b)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any hypertension is caused by, or 
has been aggravated by, his service-
connected PTSD.  In answering this 
question, please discuss all pertinent 
medical principles including the 
relevance of any current research on 
the subject of any relationship between 
psychiatric disorders and heart 
disease, including the research cited 
by the 2002 report in the claims-file 
from The Wellness Centre.

c)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any hypertension is caused by, or 
has been aggravated by, his active duty 
military service.  In answering this 
question, please address the Veteran's 
contention that his hypertension may 
have been caused by his exposure to 
herbicide agents during service in 
Vietnam.

The examiner(s) should provide a clear 
medical rationale for each opinion 
presented, and discuss and address any of 
the potentially pertinent evidence 
identified in the April 2009 brief 
presented by the Veteran's representative.

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his peripheral 
neuropathy, bilateral upper extremities, 
and whether such disabilities are related 
to his service- connected diabetes 
mellitus, type II.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file in its 
entirety, the examiner should opine as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any peripheral neuropathy, bilateral upper 
extremities, is caused by, or has been 
aggravated by, his service-connected 
diabetes mellitus, type II.  The examiner 
is asked to provide a clear rationale for 
the opinion presented, and to discuss and 
address any evidence which might suggest 
that the Veteran's peripheral neuropathy 
is related to his diabetes mellitus 
(including the evidence identified in the 
April 2009 brief presented by the 
Veteran's representative.)

5.  The Veteran should be scheduled for 
appropriate VA examination(s) to determine 
the nature and etiology of his erectile 
dysfunction.  It is imperative that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examination(s).  After examining the 
Veteran and reviewing the claims file in 
its entirety, the examiner(s) should 
respond to the following:
	
a)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any erectile dysfunction is caused 
by, or has been aggravated by, his 
service-connected diabetes mellitus, 
type II.  In answering this question, 
please address the Veteran's contention 
that his erectile dysfunction may have 
been caused by undiagnosed diabetes 
mellitus prior to the date of his 
official diagnosis of diabetes 
mellitus.  Additionally, the examiner 
is asked to discuss the Veteran's 
contention that his erectile 
dysfunction may be caused or aggravated 
by medication prescribed for a service-
connected disability.

b)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any erectile dysfunction is caused 
by, or has been aggravated by, his 
service-connected PTSD.  In answering 
this question, please discuss all 
pertinent medical principles concerning 
the relationship between psychiatric 
disorders and erectile dysfunction.

The examiner(s) should provide a clear 
medical rationale for each opinion 
presented, and discuss and address any of 
the potentially pertinent evidence 
identified in the April 2009 brief 
presented by the Veteran's representative.

6.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues remaining on 
appeal, including under all direct and 
secondary theories of entitlement raised 
by the Veteran.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


